

EXHIBIT 10.5
 
HEMISPHERE MEDIA GROUP, INC.
2013 EQUITY INCENTIVE PLAN


 
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
 
THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”), is made,
effective as of April 9, 2013 (hereinafter the “Date of Grant”), between
Hemisphere Media Group, Inc. (the “Company”), and Craig D. Fischer (the
“Participant”).
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Hemisphere Media Group, Inc. 2013 Equity
Incentive Plan (the “Plan”), pursuant to which awards of Options may be granted;
and
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award of Options as provided
herein and subject to the terms set forth herein.
 
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
 
1.
Grant of Option.



(a)           Grant. The Company hereby grants to the Participant an Option (the
“Option”) to purchase 300,000 shares of Common Stock (such shares, the “Option
Shares”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. The Option is not intended to qualify as an
Incentive Stock Option.  Options to acquire (x) 250,000 Option Shares shall vest
and become exercisable in accordance with Section 1(c)(i) hereof (the
“Time-Based Options”), (y) 25,000 Option Shares shall vest and become
exercisable in accordance with Section 1(c)(ii) hereof (the “$12.50 Performance
Options”), and (z) 25,000 Option Shares shall vest and become exercisable in
accordance with Section 1(c)(iii) hereof (the “$15.00 Performance Options”, and
together with the $12.50 Performance Options, the “Performance Options”).  The
Exercise Price, being the price at which the Participant shall be entitled to
purchase the Option Shares upon the exercise of all or any portion of the
Option, shall be $10.20 per Option Share.


(b)           Incorporation by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference.  Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.  In the event
 
 
 
 

--------------------------------------------------------------------------------

 
 
of a conflict between the Plan and this Agreement, the terms and conditions of
this Agreement shall govern.  The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Participant and his legal representative in respect of any questions arising
under the Plan or this Agreement.


(c)           Vesting.  (i)  Time-Based Options. Except as may otherwise be
provided herein, subject to the Participant’s continued employment with the
Company or an Affiliate, the Time-Based Options shall become vested and
exercisable in equal installments on each of the first three (3) anniversaries
of the Effective Date.


(ii)  $12.50 Performance Options.  Except as may otherwise be provided herein,
subject to the Participant's continued employment with the Company or an
Affiliate, all of the $12.50 Performance Options shall become vested and
exercisable upon the Fair Market Value of the Common Stock equaling or exceeding
$12.50 per share of Common Stock on at least ten (10) trading days (which need
not be consecutive) following the Effective Date.


(iii)  $15.00 Performance Options.  Except as may otherwise be provided herein,
subject to the Participant's continued employment with the Company or an
Affiliate, all of the $15.00 Performance Options shall become vested and
exercisable upon the Fair Market Value of the Common Stock equaling or exceeding
$15.00 per share of Common Stock on at least ten (10) trading days (which need
not be consecutive) following the Effective Date.


(iv)  Notwithstanding the foregoing, if Participant’s employment with the
Company is terminated by the Company without Cause (as such term is defined in
the Employment Agreement), due to death or Disability (as such term is defined
in the Employment Agreement), upon the Expiration Date (as such term is defined
in the Employment Agreement) or if Executive terminates his employment for Good
Reason (as such term is defined in the Employment Agreement), then  (A) the
vesting of the Time-Based Options shall accelerate such that 100% of the
Time-Based Options shall be vested and exercisable, and (B) the Performance
Options shall remain outstanding for six (6) months following such termination
of employment and shall be eligible to vest to the extent provided in Section
1(c)(ii) and 1(c)(iii) hereof.  For purposes of this Agreement, “Employment
Agreement” means that certain Employment Agreement between the Participant and
the Company, dated as of April 9, 2013.


2.           Transferability. The Option may not be assigned, alienated,
pledged, attached, sold, gifted, loaned or otherwise transferred or encumbered
by the Participant other than by will or by the laws of descent and
distribution, pursuant to a qualified domestic relations order or as otherwise
permitted under the Plan.  In the event of the Participant’s death, the Option
shall thereafter be exercisable (to the extent otherwise exercisable hereunder)
only by the Participant’s executors or administrators.  In addition, the
Participant agrees to comply with any written holding requirement policy adopted
by the Company for employees.


3.           Termination of Employment.  Except as otherwise provided herein (or
as otherwise provided in an employment, consulting or other written agreement
between the Participant and the Company or any of its Affiliates), if the
Participant’s employment or service with the
 
 
2

--------------------------------------------------------------------------------

 
 
 
Company or any Affiliate, as applicable, terminates for any reason, then the
unvested portion of the Option shall be cancelled immediately and the
Participant shall immediately forfeit any rights to the Option Shares subject to
such unvested portion.


4.           Expiration.


(a)           In no event shall all or any portion of the Option be exercisable
after the tenth anniversary of the Date of Grant (the “Option Period”).


(b)           Except as otherwise provided herein (or as otherwise provided in
an employment, consulting or other written agreement between the Participant and
the Company or any of its Affiliates), if the Participant’s employment or
service with the Company and all Affiliates is terminated (i) by the Company or
its Affiliates without Cause, by the Participant for Good Reason or upon the
Expiration Date, the Option shall expire on the earlier of (A) the last day of
the Option Period or (B) the date that is one year after the date of such
termination or, with respect to any Performance Options that vest during the six
(6) month period described in Section 1(c)(iv), one year from the date such
Performance Options vest, or (ii) by the Participant for any reason other than
at a time when grounds to terminate the Participant’s employment for Cause
exist, the Option shall expire on the earlier of the last day of the Option
Period or the date that is one year after the date of such termination.  In the
event of a termination described in this subsection (b), the Option shall remain
exercisable by the Participant until its expiration only to the extent the
Option was exercisable at the time of such termination.


(c)           Except as otherwise provided herein (or as otherwise provided in
an employment, consulting or other written agreement between the Participant and
the Company or any of its Affiliates), if the Participant dies or is terminated
on account of Disability prior to the end of the Option Period and while still
in the employ or service of the Company or an Affiliate, the Option shall remain
exercisable by the Participant or his or her beneficiary, as applicable, until
the earlier of the last day of the Option Period or the date that is one year
after the date of death or termination on account of Disability of the
Participant, as applicable.  In the event of a termination described in this
subsection (c), the Option shall remain exercisable by the Participant until its
expiration only to the extent the Option was exercisable at the time of such
termination.


(d)           Except as otherwise provided in an employment, consulting or other
written agreement between the Participant and the Company or any of its
Affiliates, if the Participant ceases employment or service of the Company or
any of its Affiliates due to a termination for Cause or a termination by the
Participant for any reason at a time when grounds to terminate the Participant’s
employment for Cause exist, the Option (including any vested portion of the
Option) shall expire immediately upon such cessation of employment or service.


5.
Method of Exercise.



(a)           Options which have become exercisable may be exercised by delivery
of a duly executed written notice of exercise to the Company at its principal
business office using such
 
 
 
3

--------------------------------------------------------------------------------

 
 
form(s) as may be required from time to time by the Company.  The Participant
may obtain such form(s) by contacting the Legal Department at the address set
forth in Section 8(a) below.


(b)           No Option Shares shall be delivered pursuant to any exercise of
the Option until payment in full of the Exercise Price therefor is received by
the Company in accordance with Section 7(d) of the Plan and the Participant has
paid to the Company an amount equal to any federal, state, local and non-U.S.
income and employment taxes required to be withheld.


(c)           Subject to applicable law, the Exercise Price and applicable tax
withholding shall be payable by (i) cash or cash equivalents (including
certified check or bank check or wire transfer of immediately available funds),
(ii) tendering previously acquired Common Stock (either actually or by
attestation) valued at their then Fair Market Value and (iii) such other method
which is approved by the Committee.  Any fractional shares of Common Stock shall
be settled in cash.


6.           Rights as a Shareholder. The Participant shall not be deemed for
any purpose to be the owner of any Option Shares unless, until and to the extent
that (i) this Option shall have been exercised pursuant to its terms, (ii) the
Company shall have issued and delivered to the Participant the Option Shares,
and (iii) the Participant’s name shall have been entered as a shareholder of
record with respect to such Option Shares on the books of the Company.


7.           Tax Withholding. The exercise of the Option (or any portion
thereof) shall be subject to the Participant satisfying any applicable federal,
state, local and foreign tax withholding obligations. The Company shall have the
power and the right to deduct or withhold from all amounts payable to the
Participant in connection with the Option or otherwise, or require the
Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law. In addition, unless required pursuant to the
terms of an employment, consulting or other written agreement between the
Participant and the Company or any of its Affiliates, the Committee may permit
the Participant to satisfy, in whole or in part, the foregoing withholding
liability by (A) the delivery of shares of Common Stock (which are not subject
to any pledge or other security interest and which would not result in adverse
accounting to the Company) owned by the Participant having a Fair Market Value
equal to such withholding liability or (B) having the Company withhold from the
number of Option Shares otherwise issuable or deliverable pursuant to the
exercise of the Option Shares  a number of shares with a Fair Market Value equal
to such withholding liability (but no more than the minimum required statutory
withholding liability).  The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company will, to
the extent permitted by law, have the right to deduct any such withholding taxes
from any payment of any kind otherwise due to the Participant.


8.
Miscellaneous.



(a)           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:


 
4

--------------------------------------------------------------------------------

 





 
if to the Company:
Hemisphere Media Group, Inc.
     
405 Lexington Avenue, 48th Floor
     
New York, NY, 10174
     
Attention:  Legal Department
           
if to the Participant:
at the Participant’s last known address on file with the Company.
 



All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.


(b)           Clawback/Forfeiture.  If the Participant receives any amount in
excess of what the Participant should have received with respect to the Option
Shares by reason of a financial restatement, mistake in calculations or other
administrative error, in each case, as determined by the Company’s auditors,
then the Participant shall be required to repay any such excess amount to the
Company upon 30 days prior written demand by the Committee.  To the extent
required by applicable law (including without limitation Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act), the Option Shares
shall be subject to any required clawback, forfeiture or similar requirement.


(c)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.


(d)           No Rights to Service.  Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any position
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.


(e)           Bound by Plan.  By signing this Agreement, the Participant
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.


(f)           Beneficiary.  The Participant may file with the Committee a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation.  If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the Participant’s beneficiary.
 
 
 
5

--------------------------------------------------------------------------------

 


(g)           Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(h)           Section 409A.  The Option is intended to be exempt from or comply
with Section 409A of the Code and this Agreement shall be interpreted consistent
therewith. This Agreement is subject to Section 14(t) of the Plan.


(i)           Electronic Delivery. By executing this Agreement, the Participant
hereby consents to the electronic delivery of prospectuses, annual reports and
other information required to be delivered by Securities and Exchange Commission
rules. This consent may be revoked in writing by the Participant at any time
upon three business days’ notice to the Company, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant.


(j)           Securities Laws. The Participant agrees that the obligation of the
Company to issue Option Shares shall also be subject, as conditions precedent,
to compliance with applicable provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, state securities or
corporation laws, rules and regulations under any of the foregoing and
applicable requirements of any securities exchange upon which the Company’s
securities shall be listed.


(k)           Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto.  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.


(l)           Governing Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.


(m)           Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(n)           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
 
 
 [Remainder of page intentionally blank]
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.



         
HEMISPHERE MEDIA GROUP, INC.
                   
By:
/s/ PETER M. KERN
   
Name:
Peter M. Kern
   
Title:
Chairman of the Board and Director
                           
/s/ CRAIG D. FISCHER
   
CRAIG D. FISCHER
 





 
6

--------------------------------------------------------------------------------